           Case 5:18-cv-00555-XR
             Case                 Document1-3
                   5:19-cv-00506 Document  71-1Filed
                                                  Filed 06/06/19Page
                                                     05/10/19     Page  12
                                                                     1 of of 2

                                DEPARTMENT OF THE AIR FORCE
                                  Air Force Legal Operations Agency
                                       Joint Base Andrews, Maryland




HQ AFLOAIJACC
1500 West Perimeter Road, Suite 1700
Joint Base Andrews, MD 20762
                                                                                       ~l2 0 2818
Brett Reynolds and Associates
Attn: Brett Reynolds
1250 NE Loop 410, Suite 310
San Antonio, TX 78209

     Re:    Your client's claim for damages.
            Air Force Claim No.: 18-17041
            Your client: Kris Workman

Dear Mr. Reynolds,

   On July 18, 2018, the Air Force received your client's administrative claim for damages in the
amount of$31,000,000.00. In accordance with Title 28, Code of Federal Regulations, Section
14.4, please submit the following documentation at your earliest convenience:

    -A written report by their attending physician or dentist setting forth the nature and extent of
    the injury, nature and extent of treatment, any degree of temporary or permanent disability,
    the prognosis, period of hospitalization, and any diminished earning capacity,

    -Itemized bills for medical and hospital expenses incurred, or itemized receipts of payment
    for such expenses,

    -If the prognosis reveals the necessity for future treatment, a statement of expected expenses
    for such treatment,

    -If a claim is made for loss of time from employment, a written statement from his or her
    employer showing actual time lost from employment, whether he or she is a full or part-time
    employee, and wages or salary actually lost,

    -If a claim is made for loss of income and the claimant is self-employed, documentary
    evidence showing the amounts of earnings actually lost,

    -Any other evidence or information which may have a bearing on either the responsibility of
    the United States for the personal injury or the damages claimed
-------------------------------------------------------------------------------------
                  Case 5:18-cv-00555-XR
                    Case                 Document1-3
                          5:19-cv-00506 Document  71-1Filed
                                                         Filed 06/06/19Page
                                                            05/10/19     Page  22
                                                                            2 of of 2




              In order to properly adjudicate your claim, we require all the documentation listed above.
         Failure to provide the requested document(s) wi11leadto a denial in your claim. If you have any
         questions in the meantime, please contact Mr. Bradford Hunt, Chief, General Torts Branch, at
         the above address or by phone at (240) 612-4620.



                                                        Sincerely,


                                                     ~,i/,              :l ~'-.
                                                        JENNI~        FREDA
                                                        Paralegal, General Torts Branch
                                                        Air Force Claims and Tort Litigation Division




                                                        2
